ORDER ON PETITION TO REHEAR
The State has filed a respectful and timely petition for rehearing in this matter. Specifically, the State is aggrieved with the Court’s opinion that lay witness testimony with respect to appellant’s outward appearance, after the fact, was irrelevant to a determination of whether a defendant’s mental illness was such as to render him substantially incapable of conforming his conduct to the requirements of the law he is charged with violating. Further, the State inquires whether the Court’s holding as to the above determination represents a “per se rule.”
As stated in the majority opinion, our Supreme Court’s ruling in State v. Clayton, 656 S.W.2d 344 (Tenn.1983) is directly on point and controlling. Without reiterating the factual parallels in the two cases, both involve undisputed expert testimony that the respective defendants suffered from mental illnesses which rendered them unable to conform their conduct to the requirements of the law.
The Supreme Court in Clayton relied heavily upon the minority opinion of this Court, penned by then Judge Martha Craig Daughtrey, in determining that under the facts of that case the testimony of the police officers concerning Clayton’s outward appearance, after the fact, was irrelevant to a correct determination as to his sanity. Id., at 351. The pertinent inquiry was whether, at the time of the offense, the defendant was able to conform his conduct to the requirements of the law. Id., at 351. Here, as in Clayton, the testimony of arresting officers the following day concerning Hammock’s outward appearance, under the circumstances, was irrelevant to a determination whether he suffered from a psychosis and could appropriately conform his conduct.
As the State further noted, here the appellant was the beneficiary of unobjected-to and uncontroverted testimony by two court-appointed experts who opined that appellant indeed suffered from such a mental illness, could not conform his conduct, and was legally insane. While we are directed by the State to our unpublished opinion in State v. Travis Wayne Sacchinelli, 1989 WL 76329 released July 14,1989 at Nashville, a cursory review of that authority reveals the burden is upon the State to prove that at the time of the crime the appellant had the capacity to commit the crime under the standards set forth in Graham v. State, 547 S.W.2d 531 (Tenn.1977). In the case sub judice, however, the State totally failed to do so. Furthermore, we distinguish Sacchinelli in that there the issue of insanity was contested by expert and lay witnesses offered by both sides, thereby creating a classic controversy *14of fact. Accordingly, we see no reason for granting the instant petition on the basis of that authority.
In conclusion, once a defendant has overcome the presumption of sanity, as here, the State must meet evidence with evidence, which it has not done.
For the foregoing reasons, and inasmuch as the Court has not overlooked a material fact or failed to consider applicable authority, the petition is denied.
ENTER this 17 day of June, 1993.
/s/ Robert K. Dwyer, Judge ROBERT K. DWYER, JUDGE
/s/ John H. Peay, Judge JOHN H. PEAY, JUDGE
/s/ Paul G. Summers PAUL G. SUMMERS, JUDGE